       Case 4:19-cv-00431-SWW Document 14 Filed 06/04/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION



JODY M. CURTIN                                                 PLAINTIFF


v.                      NO. 4:19-cv-00431 SWW-PSH


ANDREW SAUL, Commissioner of                                  DEFENDANT
the Social Security Administration



                               JUDGMENT


     Pursuant to the Order entered this day, judgment is entered for

plaintiff Jody M. Curtin.

     IT IS SO ORDERED this 4th day of June, 2020.



                                     /s/Susan Webber Wright
                                     UNITED STATES DISTRICT JUDGE
